—Judgment, Supreme Court, Bronx County (Elbert Hinkson, J.), rendered June 6, 1995, convicting defendant, upon his plea of guilty, of criminal *146possession of a weapon in the third degree, and sentencing him to a term of 5 years probation, unanimously affirmed.
Defendant’s suppression motion was properly denied. In the course of exercising his right to inquire and questioning defendant and his companions about a report, received moments before, of a heated dispute involving a firearm at a specified building, the officer encountered an escalating situation in which he reasonably perceived his safety was in jeopardy (People v De Bour, 40 NY2d 210, 221, 223). In an early morning encounter in a small enclosed vestibule, the request of four individuals to raise their hands was a reasonable and minimal intrusion where these individuals were observed by the police to be engaged in a dispute, appeared very nervous, claimed that one was a State Trooper (and presumably armed), and did not truthfully and forthrightly answer the officer’s questions. The intrusion, which resulted in the officer’s observation of a firearm, was extremely minimal and designed simply to insure the officer’s safety (see, People v Oeller, 191 AD2d 355, 356, aff'd 82 NY2d 774). In any event, we find that the police action was based on reasonable suspicion that one or more of the group was armed and posed a threat to the officers. Concur— Milonas, J. P., Ellerin, Rubin, Tom and Saxe, JJ.